DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 29 September 2020, 07 October 2021, 16 December 2021, 04 January 2022, and 04 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2018/0215160 A1) in view of TAKENO et al. (US 2018/0187034 A1).
As related to independent claims 1, 9, & 10, Koike et al. teaches ink jet recording apparatus [claim 1] and method [claim 9] comprising: an ink composition [claims 1, 9, & 10] (Koike et al. – Page 2, Paragraph 32 – Page 3, Paragraph 35 and Page 7, Paragraphs 70-83 and Figure 1, shown below); an ink encasement in which the ink composition is encased (Koike et al. – Page 3, Paragraph 33 and Figure 1, Reference #300, shown below); a recording head that ejects the ink composition (Koike et al. – Page 

    PNG
    media_image1.png
    451
    324
    media_image1.png
    Greyscale

Continuing with claims 1, 9, & 10, Koike et al. does not specifically teach the surfactant of the ink composition.  However, TAKENO et al. teaches an ink jet recording apparatus [claim 1] and method [claim 9] comprising: an ink composition [claims 1, 9, & 10] (TAKENO et al. – Page 1, Paragraphs 1-2), and specifically teaches the ink composition contains a surfactant with an HLB of 6 or less [i.e. acetylene glycol] (TAKENO et al. – Page 12, Paragraphs 168-170 and Page 20, Paragraph 259).  



As related to dependent claim 2, the combination of Koike et al. and TAKENO et al. remains as applied above and continues to teach the surfactant with an HLB of 6 or less contained in the ink composition is an acetylene glycol surfactant (TAKENO et al. – Page 12, Paragraphs 168-170 and Page 20, Paragraph 259).
As related to dependent claim 3, the combination of Koike et al. and TAKENO et al. remains as applied above and continues to teach the detector provides optical detection of the amount of the ink composition encased (Koike et al. – Page 6, Paragraphs 63-64).
As related to further dependent claim 4, the combination of Koike et al. and TAKENO et al. remains as applied above and continues to teach the detector includes a prism (Koike et al. – Page 6, Paragraphs 63-64 & Figure 10, Reference #345a, #345b, & #390, shown below); and at least part of a surface of the prism is water-repellent (Koike et al. – Page 2, Paragraph 17).


    PNG
    media_image2.png
    397
    370
    media_image2.png
    Greyscale


As related to further dependent claim 5, the combination of Koike et al. and TAKENO et al. remains as applied above and continues to teach the prism has a siloxane compound on at least part of the surface thereof (Koike et al. – Page 4, Paragraphs 51-53 and Page 6, Paragraph 66 and Figure 10, Reference #390, shown above).
As related to dependent claim 6, the combination of Koike et al. and TAKENO et al. remains as applied above and continues to teach the ink composition further contains a polyoxyalkylene alkyl ether surfactant (TAKENO et al. – Page 12, Paragraphs 167-170 and Page 20, Paragraph 259).
As related to further dependent claim 7, the combination of Koike et al. and TAKENO et al. remains as applied above and continues to teach a ratio of an amount of the polyoxyalkylene alkyl ether surfactant to an amount of the surfactant with an HLB of 6 or less in the ink composition is 1.0 or more and 6.0 or less [i.e. ratio 1.2:1.2 = 1.0] (TAKENO et al. – Page 20, Paragraph 259).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Koike et al. (US 2018/0215160 A1) and TAKENO et al. (US 2018/0187034 A1) in view of Morohoshi et al. (US 2010/0302326 A1).
The combination of Koike et al. and TAKENO et al. remains as applied above and continues to teach the ink composition further contains additional surfactants (TAKENO does not specifically teach an amphoteric surfactant.  However, Morohoshi et al. teaches an ink jet recording apparatus with an ink encasement and an ink level detection unit (Morohoshi et al. – Page 16, Paragraphs 287-289 and Figure 7, shown below) comprising an ink composition containing multiple surfactants including acetylene glycol and an amphoteric surfactant (Morohoshi et al. – Page 10, Paragraphs 186-190).  


    PNG
    media_image3.png
    498
    395
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to specify or modify the ink composition of the combination of Koike et al. and TAKENO et al. with the additional components of the ink composition of Morohoshi et al. in an effort to provide the most appropriate and suitable droplets of ink for full coloration, low cost, and the ability to print on multiple recording media (TAKENO et al. – Page 1, Paragraphs 2-3 and Morohoshi et al. – Page 2, Paragraph 26) while using a combination of surfactants to present stably when they are mixed with each other (Morohoshi et al. – Page 10, Paragraph 190).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scheffelin (US 5,745,137 A) teaches a refillable ink encasement on a carriage.  Kuwabara et al. (US 6,969,161 B2) teaches an ink supply system with refillable ink encasements on the carriage and modifying the conditions of the inner surface to reduce the contact angle.  KOASE (US 2013/0182057 A1) teaches an ink jet recording apparatus and method and composition with multiple surfactants including acetylene glycol and an amphoteric surfactant.  Goto et al. (US 2014/0240391 A1) teaches an ink jet recording apparatus and method and composition with multiple surfactants including nonionic surfactants with HLB of 6 or less and an amphoteric surfactant.  
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853